In the Supreme Court of Georgia



                                     Decided: March 8, 2022


S21G0549. DOE v. SAINT JOSEPH’S CATHOLIC CHURCH et al.


      COLVIN, Justice.

      In December 2018, Phillip Doe filed suit against Saint Joseph’s

Catholic Church, Archbishop Wilton Gregory, and the Archdiocese

of Atlanta (collectively, “the Church”), asserting various tort claims

based in part on childhood sexual abuse Doe allegedly suffered while

serving as an altar boy at Saint Joseph’s in the late 1970s.1 The trial

court granted the Church’s motion to dismiss, ruling, in pertinent

part, that Doe’s “non-nuisance tort claims” were barred by the



      1 Doe’s amended complaint included three categories of claims against
the Church: common-law and statutory claims for public nuisance (Counts 1
and 2); “non-nuisance tort claims” for negligent failure to train, supervise, and
monitor (Count 3), negligent retention (Count 4), negligent failure to warn
(Count 5), negligent failure to provide adequate security (Count 6), respondeat
superior (Count 7), breach of fiduciary duty (Count 8), and fraudulent
misrepresentation and concealment (Counts 9 and 10); and a claim for
Racketeer Influenced and Corrupt Organizations (“RICO”) Act violations
(Count 11).
applicable two-year statute of limitation, OCGA § 9-3-33,2 and could

not be tolled for fraud by OCGA § 9-3-96, which provides that

      [i]f the defendant or those under whom he claims are
      guilty of a fraud by which the plaintiff has been debarred
      or deterred from bringing an action, the period of
      limitation shall run only from the time of the plaintiff’s
      discovery of the fraud.

A divided panel of the Court of Appeals affirmed. See Doe v. Saint

Joseph’s Catholic Church, 357 Ga. App. 710, 712-715 (1) (a)-(c) (850

SE2d 267) (2020). We granted the Church’s petition for certiorari,

asking

      [w]hether the trial court erred in granting [the Church’s]
      motion to dismiss [Doe’s] non-nuisance tort claims based
      on the determination that the complaint failed to allege
      facts that could support the application of OCGA § 9-3-96
      sufficient to toll the statute of limitation as to the non-
      nuisance tort claims.[3]

      2 In relevant part, OCGA § 9-3-33 says that, “[e]xcept as otherwise
provided in this article, actions for injuries to the person shall be brought
within two years after the right of action accrues[.]” By operation of law,
however, the limitation period for Doe’s claims against the Church for torts
committed while he was a minor were tolled until he reached the age of
majority in the 1980s. See OCGA § 9-3-90 (b) (“[I]ndividuals who are less than
18 years of age when a cause of action accrues shall be entitled to the same
time after he or she reaches the age of 18 years to bring an action as is
prescribed for other persons.”).
      3 The Court of Appeals also affirmed the trial court’s dismissal of the

nuisance and RICO Act claims (Counts 1, 2, and 11). See Doe, 357 Ga. App. at
715-717 (1) (d), (2). We do not address those rulings, as our certiorari question
                                       2
For the reasons set forth below, we affirm in part and reverse in part

the judgment of the Court of Appeals. Although the trial court

correctly determined that Doe’s claim seeking to hold the Church

vicariously liable under the doctrine of respondeat superior was

time-barred, the court erred in concluding at the motion-to-dismiss

stage that Doe could not introduce evidence of fraud within the

framework of his complaint sufficient under OCGA § 9-3-96 to toll

the limitation period as to his claims of negligent training and

supervision, negligent retention, negligent failure to warn and

provide adequate security, breach of fiduciary duty, and fraudulent

misrepresentation and concealment.

     1. Doe filed suit against the Church on December 20, 2018.

According to Doe’s amended complaint, the Church employed Father

J. Douglas Edwards as a priest to oversee Saint Joseph’s day-to-day

operations from 1976 to 1981. In that role, Father Edwards was

responsible for training altar boys and supervising them during


was limited to what the Court of Appeals referred to as “Doe’s non-nuisance
tort claims (Counts 3 through 10).” Doe, 357 Ga. App. at 712 (1) (a).
                                    3
Mass, regular meetings, practices, and overnight trips. Doe alleged

that he served as an altar boy under Father Edwards’s supervision

for approximately three years in the late 1970s, from the age of 12

to 15.   According to Doe, Father Edwards sexually molested him

eight to ten times between 1976 and 1978, during the time period

when he was serving as an altar boy.

     Doe alleged that, before Father Edwards abused him, the

Church knew that Father Edwards and other priests belonging to

Archdioceses across the country had a history of sexually abusing

children. Nevertheless, according to Doe, the Church engaged in a

“systematic cover-up effort” to conceal the danger that the priests

posed to minor parishioners like Doe, even as they encouraged Doe

and other minor parishioners to serve as altar boys under the care

and supervision of such priests.

     Doe further alleged that on August 9 and 16, 2018, Archbishop

Gregory issued public statements apologizing for “sexual abuse by

Church leaders of children, young people and those over whom they

exercised authority,” the failure of Church leaders “to protect others

                                   4
from such damaging and deviant behavior,” and the Church’s

disbelief and neglect of those who “came forward to tell Church

officials of their torment.” According to Doe, however, he “had no

knowledge that [the Church] knew that Edwards had been accused

of molesting children” until November 6, 2018, when the Church

“formally acknowledged th[e] culture of sexual abuse by its priests”

by releasing a list of priests “credibly accused of sexual abuse of a

minor.” This list included Father Edwards, who had died in 1997,

and showed that, in the 14 years preceding his transfer to Saint

Joseph’s, Father Edwards had served at nine different Catholic

churches and taken a year-long leave of absence. 4

     The Church moved to dismiss the amended complaint, arguing

that Doe’s claims were time-barred pursuant to OCGA § 9-3-33. In

response, Doe argued that OCGA § 9-3-96 tolled the limitation

period until November 2018, when the Church disclosed its

knowledge of credible sexual-abuse allegations against Father



     4   Additional specific allegations pertinent to Doe’s claims are discussed
below.
                                        5
Edwards.

     Following briefing and a hearing, the trial court rejected Doe’s

tolling argument and granted the Church’s motion to dismiss. The

trial court concluded that, even assuming the Church was in a

confidential relationship with Doe and had fraudulently concealed

its knowledge of Father Edwards’s dangerous propensities, OCGA §

9-3-96 could not toll the limitation period because Doe “knew of the

alleged abuse” and “the identity of his alleged abuser” in the 1970s

and had not exercised reasonable diligence to discover his causes of

action.

     A divided panel of the Court of Appeals affirmed.        While

acknowledging that there was “no question that the facts alleged by

Doe implicate the [Church] in a fraud involving moral turpitude,”

the majority concluded that Doe could not benefit from tolling under

OCGA § 9-3-96. Doe, 357 Ga. App. at 714 (1) (c) (footnote and

punctuation omitted). Because “Doe knew he had been injured,”

“knew the identity of the perpetrator,” and “was aware of the

[C]hurch’s inaction” after Father Edwards abused him, the majority

                                 6
reasoned, “Doe was aware at that time that the [C]hurch had

breached its duties to him by hiring Edwards, exposing Doe to

Edwards, and failing to protect Doe from Edwards.” Id. at 714-715

(1) (c). Accordingly, the majority concluded that the alleged fraud

could not have “prevented Doe from pursuing his claims” against the

Church. Id. at 714 (1) (c). Then-Chief Judge McFadden dissented,

arguing, in relevant part, that OCGA § 9-3-96 tolled the limitation

period because the Church’s “allegedly fraudulent conduct” was “the

gravamen” of Doe’s claims and “the [Church’s] conduct [was] distinct

from the ex-priest’s predation.”      Id. at 719 (McFadden, C.J.,

concurring in part and dissenting in part).

     2. We review de novo a trial court’s ruling on a motion to

dismiss.   See Love v. Fulton County Bd. of Tax Assessors, 311 Ga.

682, 684 (859 SE2d 33) (2021). A motion to dismiss for failure to

state a claim cannot be granted unless

     (1) the allegations of the complaint disclose with certainty
     that the claimant would not be entitled to relief under any
     state of provable facts asserted in support thereof; and (2)
     the movant establishes that the claimant could not
     possibly introduce evidence within the framework of the

                                  7
     complaint sufficient to warrant a grant of the relief
     sought.

Stendahl v. Cobb County, 284 Ga 525, 525 (1) (668 SE2d 723) (2008)

(citation and punctuation omitted). In deciding a motion to dismiss,

we construe the pleadings in the light most favorable to the plaintiff

and resolve all doubts in the plaintiff’s favor. See id.

     A plaintiff who seeks to toll a limitation period under OCGA §

9-3-96 must make three showings: first, that “the defendant

committed actual fraud”; second, that “the fraud concealed the cause

of action from the plaintiff,” such that the plaintiff was debarred or

deterred from bringing an action; and third, that “the plaintiff

exercised reasonable diligence to discover his cause of action despite

his failure to do so within the statute of limitation.”     Daniel v.

Amicalola Elec. Membership Corp., 289 Ga. 437, 444-445 (5) (b) (711

SE2d 709) (2011); see also OCGA § 9-3-96 (providing that tolling

applies only if a fraud “debarred or deterred [the plaintiff] from

bringing an action”).

     (a) To benefit from tolling under OCGA § 9-3-96, Doe must first


                                   8
establish that the Church committed an actual fraud. See Daniel,

289 Ga. at 444-445 (5) (b); see OCGA § 9-3-96. Doing so requires a

showing of either “(1) actual fraud involving moral turpitude, or (2)

a fraudulent breach of a duty to disclose that exists because of a

relationship of trust and confidence.” Hunter, Maclean, Exley &

Dunn, P.C. v. Frame, 269 Ga. 844, 846 (1) (507 SE2d 411) (1998).

Here, Doe sufficiently alleged both types of actual fraud in his causes

of action for fraudulent misrepresentation and concealment (Counts

9 and 10), which Doe relies on to toll the limitation period for all of

his claims. 5

      First, Doe alleged that the Church “knew or should have known

that any child in [Father] Edwards’[s] presence was in danger” and

      made false representations to [Doe,] with reckless
      disregard for the truth, as to the safe and spiritual

      5 Our decision in Shipman v. Horizon Corp., 245 Ga. 808 (267 SE2d 244)
(1980), “outlined the two distinct circumstances in which actual fraud will toll
the statute of limitation applicable to a cause of action, that is, when the actual
fraud is the gravamen of the action, and when it is separate and independent
from the action.” Rai v. Reid, 294 Ga. 270, 272 (1) (751 SE2d 821) (2013). Here,
fraud was the gravamen of Doe’s claims for fraudulent misrepresentation and
concealment,      and    he    contends     that    the     Church’s    fraudulent
misrepresentations and concealment constituted “separate independent actual
fraud[s] involving moral turpitude which debar[red] and deter[red] him from
bringing his” non-fraud claims. Shipman, 245 Ga. at 809.
                                        9
     environment provided within [the church’s] walls[,] with
     the intent of inducing [Doe] to rely on those statements,
     remain a member of the congregation, and follow and
     trust priests like [Father] Edwards.

This allegation – that the Church induced Doe’s reliance on Father

Edwards for safe supervision by affirmatively misrepresenting that

Father Edwards was a safe supervisor, despite knowing that he

presented a danger to young parishioners – tracks the statutory

elements of “legal fraud.” See OCGA § 23-2-52 (“Misrepresentation

of a material fact, made willfully to deceive or recklessly without

knowledge and acted on by the opposite party . . . , constitutes legal

fraud.”). We cannot say to a legal “certainty” at the motion-to-

dismiss stage that Doe could not introduce evidence supporting this

contention.     Stendahl, 284 Ga at 525 (1).       Accordingly, Doe

adequately pled actual fraud for purposes of tolling under OCGA §

9-3-96.

     Further,    even   apart   from Doe’s allegations regarding

affirmative misrepresentations, Doe adequately pled actual fraud

based on “a fraudulent breach of a duty to disclose that exists


                                 10
because of a relationship of trust and confidence.” Hunter, Maclean,

269 Ga. at 846 (1). A “confidential” relationship exists “where one

party is so situated as to exercise a controlling influence over the

will, conduct, and interest of another or where, from a similar

relationship of mutual confidence, the law requires the utmost good

faith.” OCGA § 23-2-58.

      According to Doe’s allegations, a confidential relationship

between Doe and the Church obligated the Church to disclose to Doe

its   alleged   knowledge      of    Father   Edwards’s     dangerous

predispositions toward children, and its suppression of that

information therefore constituted actual fraud. See OCGA § 23-2-

53 (“Suppression of a material fact which a party is under an

obligation to communicate constitutes fraud.        The obligation to

communicate may arise from the confidential relations of the parties

. . . .”). In support of his contention that a confidential relationship

existed, Doe alleged that “[the Church] exercised a controlling

influence over the will, conduct, and interest of [Doe]” because it

“invited and encouraged [him] to participate in the Church

                                    11
activities[,] such as serving as an altar boy[,] jointly administered

and controlled by [the Church],” made an “express commitment to

developing the spiritual and moral character and integrity of the

children entrusted to its care,” and had a responsibility “to

safeguard [him] and act as a reasonable parent would act” when he

attended Church-sponsored masses, practices, meetings, and

overnight trips during a three-year period in the 1970s.

     Viewing these allegations in the light most favorable to Doe, as

we must at the motion-to-dismiss stage, we cannot say that Doe

“could not possibly introduce evidence” establishing the existence of

a confidential relationship between Doe and the Church. Stendahl,

284 Ga at 525 (1). We have previously concluded that there are

circumstances under which “[i]t can be found that a clergyman

occupies a confidential relationship toward a member of his church.”

Bryan v. Norton, 245 Ga. 347, 348 (1) (265 SE2d 282) (1980). We

have also explained that “[t]he determination as to whether a

confidential relationship exists” under a particular set of facts

generally “is a question for the trier of fact.”    Stamps v. JFB

                                 12
Properties, LLC, 287 Ga. 124, 126 (694 SE2d 649) (2010). Moreover,

courts in other jurisdictions applying similar standards for

establishing confidential relationships have concluded that a church

may have such a relationship with minor parishioners under similar

circumstances. See, e.g., Martinelli v. Bridgeport Roman Catholic

Diocesan Corp., 196 F3d 409, 429-430 (II) (2d Cir. 1999) (upholding

a jury finding that a confidential relationship existed under

Connecticut law between a Catholic Diocese and a minor

parishioner, who was allegedly sexually abused by a priest, where

the Diocese sponsored the minor-priest relationship knowing that

the priest “acted as a mentor and spiritual advisor” and supervised

the minor during various church-related activities); Fortin v. The

Roman Catholic Bishop of Portland, 871 A2d 1208, 1220 (II) (D) (Me.

2005) (concluding that the plaintiff, who was allegedly sexually

abused by a priest as a child, adequately alleged a fiduciary

relationship with the Catholic Diocese because “[a] child who is both

a [parochial school] student and an altar boy is subject to the

supervision, control, and authority of the Diocese on a daily basis”

                                 13
and is therefore in “a relationship marked by [a] great disparity of

position and influence between the parties” (punctuation omitted)).

Accordingly, Doe’s pleading was sufficient as to the “actual fraud”

requirement for tolling under OCGA § 9-3-96.

     (b) Tolling under OCGA § 9-3-96 requires that a plaintiff not

only show that a defendant committed an actual fraud but also that

the fraud “conceal[ed] a wrong done to a would-be plaintiff so as to

deter or debar the would-be plaintiff from his or her cause of action.”

Rai, 294 Ga. at 273 (1). That is, the fraud must in some way “prevent

[the cause of action] from being pursued, and therefore, coming into

existence.”   Id.; see also Charter Peachford Behavioral Health

System v. Kohout, 233 Ga. App. 452, 457-458 (c) (504 SE2d 514)

(1998) (“The fraud must conceal the cause of action and cut plaintiff

off from suing, preclude him, hinder him, shut him out, or exclude

him to debar him from bringing suit . . . .”); Webster’s Dictionary of

the English Language 105, 116 (1878) (defining “debar” as “to cut off

from entrance, as if by a bar; to exclude; to deny,” and defining

“deter” as “to prevent by fear; hence, to hinder, or prevent by

                                  14
opposing motives”).6

     Here, Doe alleged that the Church’s fraudulent conduct

debarred or deterred him from bringing suit because it “hinder[ed]

[him] from obtaining information necessary to reveal the existence

of [his] cause[s] of action.” Charter Peachford, 233 Ga. App. at 457-

458 (c).   Specifically, Doe alleged that he was prevented from

discovering that he had causes of action against the Church for

knowingly putting him in danger, as opposed to merely against

Father Edwards for the alleged sexual abuse, because the Church

engaged in a “systematic cover-up effort” to fraudulently conceal

from Doe its knowledge that Father Edwards presented a danger to

young parishioners like him and made “false representations” that

he would be safe under Father Edwards’s supervision. According to

Doe, he did not know that the Church had wronged him until it

publicly acknowledged in 2018 that it knew Father Edwards had


     6  The “debarred or deterred” language in OCGA § 9-3-96 traces back to
the 1861 Georgia Code. See Code of 1861 § 2872 (“If the defendant, or those
under whom he claims, has been guilty of a fraud by which the plaintiff has
been debarred or deterred from his action, the period of limitation shall run
only from the time of the discovery of the fraud.”).
                                     15
been “credibly accused of sexual abuse of a minor.”

     Even taken in the light most favorable to Doe, these allegations

are insufficient to support tolling under OCGA § 9-3-96 for Doe’s

respondeat-superior claim, which sought to hold the Church

vicariously liable for Father Edwards’s conduct. This is so because

the information Doe alleges the Church fraudulently suppressed –

its knowledge that Father Edwards was predisposed to abuse

children – had no bearing on whether the Church might be

vicariously liable for the alleged sexual abuse.      A respondeat-

superior claim seeks to hold a principal responsible for the negligent

conduct of an agent committed in furtherance of the principal’s goals

and within the scope of the principal’s business. See OCGA § 51-2-

1 (a) (“For the negligence of one person to be properly imputable to

another, the one to whom it is imputed must stand in such a relation

or privity to the negligent person as to create the relation of

principal and agent.”); Piedmont Hosp., Inc. v. Palladino, 276 Ga.

612, 613 (580 SE2d 215) (2003) (“Two elements must be present to

render a master liable under respondeat superior: first, the servant

                                 16
must be in furtherance of the master’s business; and, second, he

must be acting within the scope of his master’s business.”

(punctuation omitted)). Here, Doe’s respondeat-superior claim is

premised on allegations that the Church employed Father Edwards

to supervise altar boys like Doe and that Father Edwards was

supervising Doe and “acting within the course and scope of his role

as a member of [the] clergy” when he sexually abused Doe. Setting

aside the merits of such a claim, 7 these allegations demonstrate that

Doe would have known the essential facts giving rise to a potential

respondeat-superior claim against the Church in the late 1970s,

when the abuse allegedly occurred.             Because suppression of

information about whether the Church knew Father Edwards was

dangerous in the 1970s could not have hindered an attempt to hold

the Church vicariously liable for Father Edwards’s conduct once Doe

reached the age of majority in the 1980s, the Court of Appeals


     7 See Piedmont Hosp., 276 Ga. at 614 (“Georgia courts have consistently
held that an employer cannot be held liable under respondeat superior for an
employee’s sexual misconduct when the alleged acts were not taken in
furtherance of the employer’s business and were outside the scope of
employment.”).
                                    17
majority correctly affirmed the dismissal of the respondeat-superior

claim as time-barred.

     We cannot say the same with respect to Doe’s claims against

the Church for negligent supervision, training, and retention,

negligent failure to warn and provide adequate security, breach of

fiduciary duty, and fraudulent misrepresentation and concealment.

The Court of Appeals majority reasoned incorrectly that the alleged

abuse itself would have revealed to Doe that the Church had

wronged him. See Doe, 357 Ga. App. at 714-715 (1) (c). Accordingly,

the majority erroneously concluded that the Church’s alleged

fraudulent concealment of its knowledge that Father Edwards was

dangerous to children did not prevent Doe from discovering and

pursuing his claims against the Church. See id.

     However, the elements of Doe’s potential claims against Father

Edwards and the Church were distinct. As a result, the fact that

Doe knew of information supporting a potential claim against

Father Edwards did not necessarily mean that Doe would have

known of potential causes of action against the Church. See Daniel

                                18
v. Georgia R.R. Bank & Trust Co., 255 Ga. 29, 30 (334 SE2d 659)

(1985) (“Various causes of action in tort arising from the same set of

facts may commence running at different times depending on the

nature of the several causes of action involved[.]”).

     A key distinction between claims Doe might have had against

Father Edwards for sexual abuse and those he asserted against the

Church is that the latter claims, with the exception of the

respondeat-superior claim, each require a showing that the Church

knew or should have known that Father Edwards presented a

danger to young parishioners like Doe, which is the very fact that

Doe alleges the Church fraudulently concealed. Specifically, Doe’s

claims against the Church for negligent supervision, training, and

retention each require a showing that the Church had actual or

constructive knowledge of the danger that resulted in Doe’s injury,

namely, Father Edwards’s dangerous predispositions toward

children. See Novare Group, Inc. v. Sarif, 290 Ga. 186, 190-191 (4)

(718 SE2d 304) (2011) (“For an employer to be held liable for

negligent supervision, there must be sufficient evidence to establish

                                  19
that the employer reasonably knew or should have known of an

employee’s tendencies to engage in certain behavior relevant to the

injuries allegedly incurred by the plaintiff.” (emphasis supplied;

citations and punctuation omitted)); Advanced Disposal Servs.

Atlanta, LLC v. Marczak, 359 Ga. App. 316, 319 (2) (857 SE2d 494)

(2021) (“To establish a negligent training claim, a plaintiff must

demonstrate that inadequate training caused a reasonably

foreseeable injury.” (emphasis supplied)); OCGA § 34-7-20 (noting

that, for purposes of a negligent-retention claim, “[an] employer is

bound to exercise ordinary care in the selection of employees and not

to retain them after knowledge of incompetency” (emphasis

supplied)); Munroe v. Universal Health Servs., Inc., 277 Ga. 861, 863

(1) (596 SE2d 604) (2004) (“[A]n employer may be held liable [for

negligent hiring or retention of an employee] only where there is

sufficient evidence to establish that the employer reasonably knew

or should have known of an employee’s ‘tendencies’ to engage in

certain behavior relevant to the injuries allegedly incurred by the

plaintiff.” (emphasis supplied; citation omitted)).

                                  20
     Likewise, Doe’s claims against the Church for negligent failure

to warn and provide adequate security on the premises require a

showing that the Church knew or should have known about Father

Edwards’s alleged history of sexual abuse, so that it could

reasonably foresee that he presented a danger to young

parishioners. See Johnson St. Properties, LLC v. Clure, 302 Ga. 51,

53-54 (1) (a) (i) (805 SE2d 60) (2017) (noting that an “owner/occupier

[of land] is required to exercise ordinary care to protect

the invitee from unreasonable risks of harm of which the

owner/occupier has superior knowledge” by virtue of “actual or

constructive notice” (punctuation omitted)); Benson-Jones v. Sysco

Food Svcs. of Atlanta, LLC, 287 Ga. App. 579, 584 (3) (651 SE2d 839)

(2007) (“As a general rule, an owner or occupier of land is liable to

invitees for injuries they sustain as a result of his failure to warn

them of dangers which he was aware of, or in the exercise of

reasonable care should have known.” (punctuation omitted)); see

also Doe v. Prudential-Bache/A.G. Spanos Realty Partners, L.P., 268

Ga. 604, 605 (492 SE2d 865) (1997) (noting that “a landlord only has

                                 21
a duty to protect tenants from the criminal attacks of third parties

if those attacks are foreseeable,” and that “substantially similar”

criminal acts may “establish the foreseeability of [a] risk”

(punctuation omitted)).

     Finally,    Doe’s     breach-of-fiduciary-duty,      fraudulent-

misrepresentation, and fraudulent-concealment claims each require

a showing that the Church misrepresented or concealed its

knowledge of “a material fact” – here, the Church’s knowledge that

Father Edwards was dangerous to children. See OCGA §§ 23-2-53

(“Suppression of a material fact which a party is under an obligation

to communicate constitutes fraud. The obligation to communicate

may arise from the confidential relations of the parties or from the

particular circumstances of the case.”); 51-6-2 (a) (“Willful

misrepresentation of a material fact, made to induce another to act,

upon which such person acts to his injury, will give him a right of

action.”); 51-6-2 (b) (“In all cases of deceit, knowledge of the

falsehood   constitutes   an   essential   element   of   the   tort.”);

Windjammer Assoc. v. Hodge, 246 Ga. 85, 86 (269 SE2d 1) (1980)

                                 22
(holding that a fraudulent-concealment claim requires proof that the

defendant knew of the alleged falsity); see also Lloyd v. Kramer, 233

Ga. App. 372, 374 (1)-(2) (503 SE2d 632) (1998) (holding that,

because the evidence could support a finding that the defendant-

podiatrist knowingly made material misrepresentations to the

plaintiff-patient, the trial court erred in granting summary

judgment to the defendant on the plaintiff’s claims for both fraud

and breach of fiduciary duty); Garcia v. Unique Realty & Prop.

Mgmt. Co., Inc., 205 Ga. App. 876, 878 (2) (424 SE2d 14) (1992)

(holding that “the trial court correctly granted summary judgment

to [the] appellees on [a] claim for breach of fiduciary duty” because

the “appellees cannot be held liable for failing to disclose what they

did not know and could not have foretold”).

     In sum, aside from the respondeat-superior claim, each of Doe’s

claims against the Church turns on whether the Church knew or

had reason to know that Father Edwards presented a danger to Doe.

Contrary to the opinion of the Court of Appeals majority, the fact

that Doe knew he had been sexually abused by Father Edwards did

                                 23
not necessarily mean that he had any information about what the

Church knew at the time. Accordingly, at the motion-to-dismiss

stage, we cannot rule out the possibility that Doe could introduce

evidence showing that the Church’s alleged fraudulent concealment

of its knowledge about Father Edwards “debarred or deterred” Doe

from discovering his causes of action against the Church for

negligent training, supervision, and retention, negligent failure to

warn and provide adequate security, breach of fiduciary duty, and

fraudulent misrepresentation and concealment. OCGA § 9-3-96; see

also Goldston v. Bank of Am. Corp., 259 Ga. App. 690, 694 (577 SE2d

864) (2003) (concluding that a trust beneficiary had adequately

alleged that the trustee’s failure to disclose the existence of the trust,

the assets of the trust, the trust activity, and its failure to comply

with the trust’s terms “debarred or deterred [the beneficiary] from

bringing an action to recover assets from a trust she was not made

aware existed”).

     (c) As a final requirement for tolling under OCGA § 9-3-96, a

plaintiff must show that he “exercised reasonable diligence to

                                   24
discover his cause of action despite his failure to do so within the

statute of limitation.” Daniel, 289 Ga. at 444-445 (5) (b). Fraud will

toll the limitation period only “until the fraud is discovered or by

reasonable diligence should have been discovered.” Shipman, 245

Ga. at 808.      “‘[R]easonable diligence’ cannot be measured by a

subjective standard, but, rather, must be measured by the ‘prudent

man’ standard[,] which is an objective one.” Jim Walter Corp. v.

Ward, 245 Ga. 355, 357 (265 SE2d 7) (1980).

     The Church argues that Doe could not introduce evidence

supporting a finding of reasonable diligence, given his decades-long

delay in bringing suit. Based on Doe’s allegations, however, we are

unpersuaded that Doe “could not possibly introduce evidence within

the framework of the complaint” to show that he exercised

reasonable diligence to discover the Church’s fraud. Stendahl, 284

Ga at 525 (1).

     As an initial matter, a lower standard of diligence may apply

to Doe. As discussed in Division 2 (a) above, Doe adequately alleged

that a confidential relationship existed between him and the Church

                                 25
when he was an altar boy. We have explained that “[f]ailure to

exercise reasonable diligence to discover the fraud may be excused

where a relationship of trust and confidence exists between the

parties.”   Shipman, 245 Ga. at 808-809.         That is, “[w]here a

confidential relationship exists, a plaintiff does not have to exercise

the degree of care to discover fraud that would otherwise be

required” and instead has “a lessened duty . . . to discover what

should be discoverable through the exercise of ordinary care.”

Hunter, Mclean, 269 Ga. at 848 (1).        Doe’s complaint does not

describe what relationship, if any, Doe maintained with the Church

after he stopped serving as an altar boy, and it is possible that his

alleged confidential relationship ended at that point or at a later

time. See McClure v. Raper, 266 Ga. 60, 60 (463 SE2d 125) (1995)

(“A failure to exercise ordinary diligence may be excused when there

exists an ongoing relationship of trust and confidence that deters the

discovery of the fraud. The fact that the parties once were guardian

and ward, however, may not forever excuse the former ward from

the duty to exercise the required degree of diligence.” (citations

                                  26
omitted)).8 However, the “framework of the complaint” leaves open

the possibility that Doe could produce evidence that a confidential

relationship with the Church continued after that point in time.

Stendahl, 284 Ga at 525. Thus, at this stage of the proceedings,

Doe’s allegations need satisfy only the lesser duty of diligence to

investigate his claims. 9

      In any event, Doe alleged facts suggesting that the Church’s

active concealment efforts would have thwarted any attempt by him

to discover the Church’s alleged knowledge about Father Edwards’s

dangerous predispositions toward children.             See Bahadori v. Nat’l

Union Fire Ins. Co., 270 Ga. 203, 206 (507 SE2d 467) (1998)




      8  Although Doe alleges that he “experienced a loss of faith and
spirituality” at some unspecified point, his amended complaint does not
indicate what effect, if any, that had on his relationship with Saint Joseph’s or
the Archdiocese.
       9 On this issue, Doe cites a case in which the Court of Appeals stated

that, in evaluating tolling under OCGA § 9-3-96, the question is whether the
plaintiff and defendant had a confidential “relationship when the fraud
occurred,” rather than “the status of the relationship when the fraud
concealing a cause of action is finally discovered.” Goldston, 259 Ga. App. at
696-697. That is true with respect to whether there was actual fraud, but not
as to whether the plaintiff exercised proper diligence to discover the fraud. In
this respect, we note that Goldston did not specifically discuss diligence or cite
McClure.
                                       27
(“[W]here the fraud of an employee and his employer thwarts an

insurer’s reasonably diligent investigation, the time within which

the insurer could controvert the claim is tolled.”). Specifically, Doe

alleged that the Church engaged in a “systematic cover-up effort”

and an “elaborate scheme to actively conceal [Father] Edwards’s

crimes and the prevalence of child sexual abuse by priests.” As a

result of the Church’s concealment efforts, Doe alleged, he could not

“independently” obtain information about the danger Father

Edwards posed “by any reasonable diligence.” Viewed in the light

most favorable to Doe, these allegations imply that any effort to

discover the Church’s knowledge of the danger posed by Father

Edwards would have been futile. In other words, Doe alleged that

there was no point prior to November 2018, when the Church

disclosed credible allegations against Father Edwards, that the

Church’s fraud “should have been discovered” by “reasonable

diligence.” Shipman, 245 Ga. at 808-809.

     Further, although Doe’s amended complaint did not identify

what specific actions, if any, he took to discover the Church’s alleged

                                  28
fraud, it included one allegation suggesting that he attempted to

find information that might have revealed the Church’s knowledge

about Father Edwards’s dangerous predispositions toward children.

Specifically, he alleged that “he discovered that he was not

Edwards’[s] only victim,” “that multiple children had been abused

by Edwards over multiple years,” and “that [the Church] did nothing

to protect him or the other victims.” But he alleged that he made

this discovery “within the statutory period,” meaning within two

years before he filed suit, so that even if the tolling provided by

OCGA § 9-3-96 ended at that point, his claims would still be timely.

     What else Doe did, or did not do, to discover the Church’s

alleged fraud in the decades between the time he became an adult

and November 2018 will affect the ultimate determination of

diligence for purposes of tolling under OCGA § 9-3-96. In reviewing

a motion to dismiss, however, we need determine only whether it is

not possible that Doe could later introduce evidence supporting his

reasonable diligence. See Stendahl, 284 Ga at 525 (1). We therefore

conclude that Doe adequately pled reasonable diligence for purposes

                                29
of tolling under OCGA § 9-3-96. See Redwing v. Catholic Bishop for

Diocese of Memphis, 363 SW3d 436, 466-467 (IV) (B) (Tenn. 2012)

(“The allegations involving the Diocese’s active concealment of its

knowledge of Fr. Guthrie’s activities and its efforts to mislead Mr.

Redwing could, if proven, provide a basis for a reasonable fact-finder

to conclude that Mr. Redwing, lacking any basis for suspecting that

the Diocese would deceive him, acted with reasonable diligence . . .

.”).10



         This is not a case where the allegations in the complaint establish as
         10

a matter of law that the plaintiff could have easily discovered the fraud alleged
from a readily available public source, that the plaintiff in fact knew about the
alleged fraud when it occurred, or that the plaintiff was on clear notice that
the defendant had defrauded him. See, e.g., Anthony v. Am. Gen. Fin. Svcs.,
Inc., 287 Ga. 448, 461 (4) (697 SE2d 166) (2010) (holding at the motion-to-
dismiss stage that tolling under OCGA § 9-3-96 did not apply because “simple
reference to . . . the readily-available Georgia Code” would have revealed the
defendant’s misrepresentations, and thus the plaintiffs “were not prevented
from subsequently discovering the impropriety of” the defendant’s actions);
HealthPrime, Inc. v. Smith/Packett/Med-Com, LLC, 428 Fed. Appx. 937, 943-
944 (III) (B) (11th Cir. 2011) (holding on a motion to dismiss that the defendant
shareholders’ alleged fraudulent failure to equally distribute the proceeds from
a property sale with the plaintiff shareholders could not toll the limitation
period for claims arising from the distribution because the allegations
established that the plaintiffs were fully aware of, and objected to, the
defendant’s distribution plan in advance); Cochran Mill Associates v. Stephens,
286 Ga. App. 241, 247 (648 SE2d 764) (2007) (holding on a motion to dismiss
that fraud could not toll a statute of limitation because the plaintiffs “were
clearly put on notice of [the] alleged mismanagement of the partnership’s
affairs” long before the limitation period expired).
                                       30
     3. For the reasons stated above, we conclude that the trial court

properly dismissed as time-barred Doe’s respondeat-superior claim

against the Church (Count 7). However, because Doe might be able

to introduce evidence supporting tolling under OCGA § 9-3-96 as to

his claims for negligent supervision and training (Count 3),

negligent retention (Count 4), failure to warn (Count 5), failure to

provide adequate security (Count 6), breach of fiduciary duty (Count

8), and fraudulent misrepresentation and concealment (Counts 9

and 10), we conclude that the trial court erred in dismissing those

claims as time-barred. Consequently, we affirm in part and reverse

in part the Court of Appeals judgment affirming the trial court’s

order dismissing Counts 3-10 of Doe’s amended complaint. 11

     Judgment affirmed in part and reversed in part.                 All the
Justices concur, except Peterson, J., disqualified.




     11  We emphasize that we are not deciding the merits of any of Doe’s
remaining claims or of his tolling claim or whether those claims might survive
a motion for summary judgment or a trial. Those decisions will turn on what
evidence is ultimately presented rather than on the allegations Doe has made
in his amended complaint.
                                     31